Citation Nr: 0949074	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-37 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for a 
depressive disorder, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  

3.  Entitlement to service connection for diabetes mellitus, 
asserted to be secondary to the service-connected irritable 
bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, in relevant part of a February 2007 
decision, the RO denied the issues of entitlement to service 
connection for diabetes mellitus, asserted to be secondary to 
the service-connected irritable bowel syndrome, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Also, by an August 2008 
determination, the RO granted service connection for a 
depressive disorder and awarded a 30 percent evaluation for 
this disability, effective from March 17, 2006.  

In August 2009, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge (VLJ).  A copy of 
the transcript of that hearing is of record.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is needed prior 
to a final adjudication of the claim.  

Records from the Social Security Administration reflect 
diagnoses of moderate recurrent major depressive disorder and 
paranoid personality disorder, in addition to other physical 
disorders.  An evaluation in May 2006 noted a Global 
Assessment of Functioning (GAF) score of 65, which indicates 
mild symptoms.

Global Assessment of Functioning (GAF) Scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.   

VA outpatient treatment records reflect that the Veteran had 
a GAF score of 70 in March 2008.  It was noted that he had 
several depressive symptoms, but did not meet the criteria 
for a major depressive disorder. He was not suicidal or 
psychotic, had good insight and judgment and good social 
support.  He denied suicidal and homicidal ideations in April 
2008.  In September 2008, it was noted that he did not 
endorse depressed mood or anxiety, denied suicidal and 
homicidal ideation and his insight and judgment were 
adequate.  A GAF score of 60 was assigned.  Another entry in 
September 2008 noted the Veteran presented in melodramatic 
fashion.  The examiner noted the Veteran's problems appeared 
to be of a characterological nature.  

Following a July 2008 VA mental disorders examination, the 
examiner assigned a GAF score of 70, which is again 
reflective of only mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  Id.

In a March 2009 outpatient treatment report it was noted that 
the Veteran was not a suicide risk.  It was further noted 
that he invests in the stock market and has displayed 
excellent recall for finances.  It was noted that there was 
little counseling could do because secondary gain factors 
were operative. 

A private treatment report dated in August 2009 revealed that 
psychological testing reflected an "over-endorsement 
response set."  The physician noted severe impairment due to 
post traumatic stress disorder as well as major depressive 
disorder.  The symptoms reported appear somewhat inconsistent 
with the other evidence of record.  For example, the 
physician noted severe short-term and long-term memory 
problems, disturbances in executive functions, abstract 
thinking impairment, and concentration problems.  Such 
findings are contrary to the findings in March 2009 that he 
invests in the stock market and has displayed excellent 
recall only a few months earlier. 

In light of the inconsistencies in the reported 
symptomatology as well as the indication that the Veteran 
also suffers from a personality disorder, has over-reported 
symptoms on psychological testing, and is exhibiting 
secondary gain factors, the Board finds that a VA examination 
is necessary to adequately assess the current level of 
disability attributable to the Veteran's service connected 
depressive disorder. 

With respect to the claim for service connection for 
diabetes, by an October 1983 rating action, the RO granted 
service connection for irritable bowel syndrome and awarded a 
compensable evaluation of 10 percent for this disability, 
effective 
from June 4, 1982 (the day after the Veteran's discharge from 
active duty).  Subsequently, by a February 2004 rating 
action, the RO awarded an increased evaluation of 30 percent, 
effective from June 17, 2003, for this disability.  The 
Veteran's irritable bowel syndrome remains evaluated as 
30 percent disabling.  

Regarding the timing of the origin of the Veteran's diabetes 
mellitus, the Board notes that an October 1993 VA outpatient 
treatment record references his "recently discovered 
diabetes."  A September 2006 VA outpatient treatment report 
notes that the Veteran's pertinent history includes diabetes 
mellitus, type 2, for the past ten years.  Also, in a May 
2004 medical record, a treating physician stated that the 
Veteran's diabetes had been diagnosed "several years ago."  
In any event, and regardless of the exact time that the 
Veteran's diabetes began, the fact remains that the medical 
evidence of record indicates that this disability started, at 
a minimum, more than a decade after his irritable bowel 
syndrome was first diagnosed.  

Further review of the claims folder reflects conflicting 
medical opinions regarding the etiology of the Veteran's 
diabetes.  For instance, after reviewing the claims folder, 
interviewing the Veteran, and examining him at a December 
2006 VA diabetes mellitus examination, the examiner concluded 
that the Veteran's diabetes mellitus, type 2, "is less 
likely than not caused by or a result of [his] irritable 
bowel syndrome."  The examiner provided no rationale for 
this opinion.  

Significantly, however, in an April 2009 letter, a private 
physician who treats the Veteran stated that the Veteran's 
"severe irritable bowel disease . . . cause[s] . . . 
tremendous inflammation and irritation to his bowel, . . . 
[which] in turn causes extreme elevations . . . [in] his 
blood sugars."  Also, in a prior letter dated in February 
2008, this doctor explained that the Veteran's irritable 
bowel syndrome "has been making him very dehydrated, . . . 
[which in turn] mak[es] . . . his insulin-dependent diabetes 
extremely brittle and uncontrollable."  In this regard, the 
Board notes that the claims folder contains multiple medical 
records reflecting outpatient treatment for severe diarrhea 
causing dehydration and notations that the Veteran's diarrhea 
makes his diabetes difficult to control.  

As the claims folder contains conflicting medical opinions, 
the Board finds that a remand of the Veteran's diabetes claim 
is necessary.  Specifically, on remand, the Veteran should be 
accorded an opportunity to undergo a pertinent VA examination 
to determine, to the extent possible, the etiology his 
diabetes mellitus.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

The issue of entitlement to a TDIU is inextricably 
intertwined with the claim for an increased initial rating 
for depressive disorder and remand is therefore required.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his 
diabetes mellitus and depressive disorder 
in recent years.  After obtaining the 
appropriate release of information forms 
if necessary, procure copies of the 
records of diabetic treatment that the 
Veteran reports which are not duplicates 
of records already contained in the 
claims file.  The Board is particularly 
interested in records of diabetic 
treatment from Dr. Deborah F. Shultz, 
since April 2009 and psychiatric 
treatment from Dr. Walter Afield.  
Associate all such available records with 
the claims folder.  

2.  Request relevant VA treatment records 
from the Tampa, Florida VA medical center 
dating since March 2009.

3.  Thereafter, schedule the Veteran 
for a VA diabetes examination to 
determine the nature of the Veteran's 
diabetes mellitus and for an opinion as 
to the possible relationship to service 
connected irritable bowel syndrome.  
The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
particular, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that the 
Veteran's diabetes mellitus was caused 
or aggravated (permanently worsened 
beyond natural progress) by the 
service-connected irritable bowel 
syndrome.  In answering this question, 
the examiner should address the medical 
evidence of record which supports the 
conclusion that the diarrhea associated 
with the Veteran's irritable bowel 
syndrome causes him to become 
dehydrated which, in turn, results in 
poor control of his blood sugar levels.  
If aggravation is shown, the examiner 
should attempt to quantify the degree 
by which the service-connected 
irritable bowel syndrome aggravates the 
diabetes.

A complete rationale for all opinions 
expressed must be provided.

4.  Schedule the Veteran for a VA 
mental disorders examination by a 
psychiatrist to determine the current 
nature and severity of the Veteran's 
depressive disorder.  The claims folder 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies testing should be conducted.  
If a personality disorder is also 
diagnosed, the examiner should attempt 
to distinguish the symptoms associated 
with the depressive disorder from those 
solely related to a personality 
disorder.  In addition, the examiner 
should provide an opinion as to the 
level of occupational impairment 
resulting from the service-connected 
depressive disorder. 

A complete rationale for all opinions 
expressed must be provided.

5.  Following completion of the above, 
the claims for service connection for 
diabetes mellitus, an increased initial 
rating for depressive disorder, and for 
entitlement to TDIU should again be 
adjudicated.  If the claims remain 
denied, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




